EXCLUSIVE SUPPLIER AGREEMENT FOR TUNAS

 

 

This EXCLUSIVE SUPPLIER AGREEMENT (the “Agreement”) is made and entered into as
of November 4, 2013, by and between TOA Fishery., a Japan Corporation whose
address is 1-1-36, Nishiawasi, Higashiyodogawa-ku, Osaka-shi, Osaka 533-0031,
Japan (“TOA Fishery”) and Tsukiji TOA Suisan Co., Ltd., a Japan Corporation
whose address is 4-10-16, Tsukiji, Chuo-ku, Tokyo 104-0045, Japan (“Tsukiji
TOA”).

 

WITNESSETH:

WHEREAS, Tsukiji TOAdesires an exclusive right to supply tunas to TOAFishery and
TOAFishery desires to purchase tunas from Tsukiji TOA exclusively;

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and intending to be legally bound hereby, the parties mutually agree
as follows:

 

1. Appointment

TOA Fishery and Tsukiji TOA agree that TOA Fishery shall purchase tunas for the
Projects exclusively which TOA Fishery is unable to procure domestically in
Bangladesh from Tsukiji TOA, in accordance with the terms of the Projects Plan
which shall be determined by TOA Fishery separately.

 

2. BEST EFFORTS

4-1. Tsukiji TOA to use best efforts. Tsukiji TOA agrees, for the term of and
subject to the provisions of the term of this Agreement, to use its best efforts
that TOA Fishery can sells tunas more effectively.

4-2. TOA Fishery to use best efforts. TOA Fishery agrees, for the term of and
subject to the provisions of the term of this Agreement, to use its best efforts
to share detailed information of the plan and progress of the sales of tunas.

 

5.Individual Contract

Each individual contract under this Agreement shall be subject to this
Agreement; kind of tunas, quantities, prices, and shipments for tunas shall be
confirmed on each transaction.

 

6.Duration

This Agreement shall be valid and remain in force for a period of three (3)
years commencing from the date appearing first above written upon the signing of
both TOA Fishery and Tsukiji TOA and shall remain in force by mutual agreement
between TOA Fishery and Tsukiji TOA.

 

7.Termination

Each party may terminate this Agreement by three (3) months notice in advance to
the other party.

 

 

8.Confidentiality

All information exchanged, acquired and shared in connection with the Projects
under this Agreement shall be kept in strict confidence and shall not divulged
to any third party without prior consent in writing of the other party unless
otherwise the same has already been in public domain. The only exception,
however, shall be the disclosures forced by the laws, orders or regulations of
Governments or Organizations having the necessary authorities and such
disclosures shall not be deemed to constitute a violation of this Article under
this Agreement..

 

9. Arbitration

All disputes arising out of the performance of, or relating to this Agreement,
shall be settled amicably through negotiation. In case no settlement can be
reached through negotiation, the case shall be finally settled by arbitration to
be held in Bangladesh as per the laws of the country. The award rendered by the
arbitrator(s) shall be final and binding upon both parties. 

10.Entire Agreement

This Agreement, including all Exhibits and appendices hereto, supersedes and
cancels any previous agreements or understandings, whether oral, written or
implied, heretofore in effect and sets forth the entire agreement between TOA
Fishery and Tsukiji TOA with respect to the subject matter hereof.

 

11.Severability

In the event that any provision of this Agreement is held by a court of
competent jurisdiction to be void, such void provision shall be considered as
excised from this Agreement which shall otherwise remain in full force.

 

12.Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement.

TOA Fishery :

[image_007.gif]

Signed by

Hajime Abe

President

 

 

Tsukiji TOA :

 

[image_012.gif]Signed by

Shigeo Morikawa

President

